Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	With respect to “insulated” in the claims, the Office has removed the 112 rejections to such.  However, without specific structure to an insulating material in the claims, the Office notes that walls of a container provides a degree of insulation and there such a container would be “insulated”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 34, 8, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between vent opening and the other elements of Applicant’s device.  For example, Applicant includes that the vent opening is integrated with the drinking straw opening in claim 3, but Applicant fails to include the above in claims 2, 34.
s 8, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between locking mechanism and the other elements of Applicant’s device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-12, 15-39, 41-43, 45-47, 49-56, 58-61  is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullin (8672174) in view of Bodum (D655967).
Claims being treated as product-by-process limitations (such as to vacuum sealed) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  
The Office notes the extensive 112 rejections above.  Nevertheless, McMullin discloses: 
1. An apparatus (figs 1-12), comprising: a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of a container for containing a liquid (capable of performing the intended use of being configured to engage a container, such as container 12), the lid configured to retain the liquid within the container (capable of performing the above intended use); a drinking opening in the lid sized and configured to allow a user to drink from the drinking opening (adjacent 18; 18 is related to drinking 
McMullin further discloses:

6. The apparatus of claim 1, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
7. The apparatus of claim 6, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
8. The apparatus of claim 1 further comprising a locking mechanism configured to lock at least one of the first cover and the second cover in the first position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim with respect to a lock for the second position).  
9. The apparatus of claim 1, wherein the second cover includes a hinge and moves about a second hinged axis (second cover includes a hinge and hinge axis such as adjacent 38 of which is the same axis as the first cover as shown in fig 7; with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
10. The apparatus of claim 9, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
11. The apparatus of claim 1 further comprising a sealing member coupled to the lid, the sealing member configured to form a seal between the lid and the container (sealing members already provided in the above rejections).  

McMullin further discloses:
15. The system of claim 12, wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  

17. The system of claim 12, wherein the first cover includes a hinge and moves about a first hinged axis (adjacent 38 with axis and hinging features of first cover).  
18. The system of claim 12, wherein the second cover comprises a sealing member configured to seal at least a portion of the drinking straw opening when the second cover is in its first position  (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
19. The system of claim 12, wherein the lid further comprises a sealing member configured to form a seal between the container and the lid (sealing members already provided in the above rejections).  
20. The apparatus of claim 1 further comprising a tab on the rim of the lid for facilitating removing the lid from a container (provided above in Bodum).   
21. The system of claim 12 wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (Already provided above in the rejection of claim 12).  
22. The system of claim 21 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (Already provided above in the rejection of claim 12).  
23. The apparatus of claim 1 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid and for maintaining the first 
24. A drinking cup (figs 1-12), comprising: a container for containing liquids (adjacent 12; capable of performing the above intended use); a lid (cover adjacent 10 in figs 1-12) configured to engage an opening of the container, the lid configured to retain the liquid within the container (capable of performing the above intended uses), wherein the lid comprises: a drinking opening for dispensing liquid; a rim on a periphery of the lid having a raised edge around the periphery of the lid (close to 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a drinking straw opening comprising a removable straw sized and configured to allow drinking  whereby the drinking straw opening is spaced laterally apart and separate from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover for fully covering the drinking opening in a first position and for allowing access to the drinking opening in a second position, wherein the first cover includes a first hinge for moving the first cover between its first position and its second position on a first axis (22, the Office notes that McMullin is capable of being for fully covering and capable of performing the above intended use); a second cover for fully covering the drinking straw opening in a first position and for allowing access to the drinking straw opening in a second position, wherein the second cover includes a second hinge for moving the second cover between its first position and its second position on a second axis, whereby the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is always independent of movement of the second cover between its first and second position, and movement of the second cover between its first and second position is independent of movement of the first cover between its first and second position, and  wherein the first axis and the 

26. The drinking cup of claim 25 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
27. The drinking cup of claim 26 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being a tab of rim with respect to a lock for the second position).  
28. The drinking cup of claim 27 wherein the second cover is positioned within the first cover when the second cover and the first cover are in their first position (capable of performing the above intended use).  
29. The drinking cup of claim 28 wherein the container includes a first portion and a second portion, with a transition between the first portion and the second portion (already rejected above in claim 24).  
30. The drinking cup of claim 29 wherein an average outer diameter of the first portion of the container is greater than an average outer diameter of the second portion of the container (already rejected above in claim 24).  
31. The drinking cup of claim 30 wherein a raised edge around the entire periphery of the lid is sized and configured to engage  a lip of a user and reduce spillage of liquid when dispensed from the drinking opening (capable of performing the above intended use).  

33. The drinking cup of claim 32 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  
34. The drinking cup of claim 32 wherein the lid further comprises a vent opening for pressure equalization when liquid is dispensed through at least one of the drinking opening or the drinking straw opening (30 capable of the above intended use).  
35. A lid (figs 1-12) for a drinking vessel (capable of performing the above intended use), comprising: a drinking opening (near 18; 18 is related to drinking operations and is further capable of performing the intended use of dispensing liquid); a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6); a drinking straw opening comprising a removable drinking straw sized and figured for drinking and is spaced laterally apart from the drinking opening, such that the drinking opening and the drinking straw opening provide independent drinking openings (opening adjacent 16; laterally spaced as shown in fig 4, 7 as well as independent in the above figures as well; the prior art discloses 26 of which is removable as in col. 2: 34-43); a first cover for fully covering the drinking opening in a first position and for allowing access to the drinking opening in a second position, wherein the first cover includes a first hinge for moving the first cover between its first position and its second position on a first axis (22, the Office notes that McMullin is capable of being for fully covering and capable of performing the above intended use); a second cover for fully covering the drinking straw opening in a first position and for allowing access to the drinking 
With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion of pivoting cover as well as portion of extension of rib that engages on either of the first or second position such as shown in figs 1, 2; as well as a tab, such as tab on the rim on top left side of fig 1, capable of performing the intended use of being for removing of the lid; also discloses container with different portions and diameters as shown in fig 3 between middle opaque portion and transparent bottom portion).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual 
36. The lid of claim 35 wherein the first cover comprises a sealing member configured to seal the drinking opening when the first cover is in its first position (32 and members adjacent; capable of performing the above intended use).  
37. The lid of claim 36 wherein the second cover comprises a sealing member configured to seal the drinking straw opening when the second cover is in its first position (such as sealing member at bottom of second cover in fig 1 that closes second opening; capable of performing the above intended use).  
38. The lid of claim 37 wherein the first cover includes a locking mechanism for maintaining the first cover in its first position by engaging the rim of the lid (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left side of fig 5 where lock engages rim with a portion of the rim being with respect to a lock for the second position).  
39. The lid of claim 38 wherein the second cover is positioned within the first cover when the second cover and the first cover are in their first position (capable of performing the above intended use).  
41. The lid of claim 39 further including a recess for retaining inadvertently spilled liquid (recess within 40 capable of retaining liquid; capable of performing the above intended use).  
42. The lid of claim 41 wherein the first cover includes a recess for accessing the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6; capable of performing the above intended use).  

45. The lid of claim 35 wherein the first and the second axis are located proximate a middle of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
46. The lid of claim 35 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
47. The lid of claim 41 wherein the first axis extends through a first pair of pivot points on the first cover, the second axis extends through a second pair of pivot points on the second cover, and the first axis and the second axis comprise the same axis (as in fig 3 where the axis between covers passed through same point).  
49. The lid of claim 41 wherein the first and the second axis are located proximate a middle of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
50. The lid of claim 41 wherein the first and the second axis are located slightly offset from a center of the lid (with axes that are both proximate and offset from center as shown for example as in fig 3 where the two axes are not in the middle).  
51. The apparatus of claim 1 wherein the first cover includes a locking mechanism for locking the first cover in its first position and maintaining the first cover in its second position (any engaging mechanism that permits device to lock, such as at tip of first cover as shown in figs 5-7, such as on left 
52. The apparatus of claim 6 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
53. The apparatus of claim 52 where the first hinged axis and the second hinged axis comprise the same axis (as in fig 3).  
54. The system of claim 17 wherein the second cover includes a hinge and moves about a second hinged axis (such as adjacent 38, and hinging features thereof with a second axes the same as first).  
55. The system of claim 54 where the first hinged axis and the second hinged axis comprise the same axis (fig 3).  
56. The system of claim 12 wherein the first cover and the second cover are attached to the lid such that movement of the first cover between its first and second position is independent of movement of the second cover between its first and second position, and movement of the second cover between its first and second position is independent of movement of the first cover between its first and second position (capable of performing the above intended use).
58. The apparatus of claim I wherein the first cover includes a recess configured to allow access to the second cover  (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  
59.  The system of claim 12 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).  

61. The lid of claim 35 wherein the first cover includes a recess configured to allow access to the second cover (such as between vertical walls of 22 such as in fig 12 that provide access to second cover, or another recess within 22 such as on left side of fig 5, 6).   

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 2 above, and further in view of Clare (3061151).
The Combined Reference discloses the claimed invention above with the exception of the following taught by Clare: third opening/vent opening capable of performing intended use of pressure equalization and integrated with a second opening (20 integrated with 19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Clare (by integrating an additional third opening to the existing second opening by either moving such or adding another) in order to provide known venting functions for improved pouring.

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 12 above, and further in view of Lin (20180332987).
The Office notes the above 112 rejection.  Nevertheless, the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Lin:  Insulated (paragraph 2, of which also includes vacuum, and also and inner and outer walls in fig 5, of which also shows a common removable straw, tab, raised rim, locking mechanism, etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference .

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. Applicant first states “While the Applicants do not necessarily agree with every comment by the Examiner, Applicants have amended the application in a manner that they believe distinguishes the amended and other claims over the cited art. Specifically, Applicants appreciate the Examiner's indication that the pending rejections may be overcome "if Applicant uses language such as a drinking straw opening comprising a drinking straw". Applicants have done exactly that in all of the independent 
claims. As such, Applicants believe all the pending claims are now in condition for allowance.”  The Office notes that Applicant has incorrectly misconstrued a suggestion to overcome a 112 rejection to equate to potential allowance.  While Applicant has overcome a 112 rejection, other rejections remain and no potential allowable subject exists at this time.  Applicant then states that “claim 2 (and by subject matter extension, claim 34) is an original claim that was originally filed with the present application. That claim  has been pending since March 22, 2016, i.e., for nearly five years and seven Office Actions, without ever having been rejected under 35 U.S.C. § 112(b) as it is now in the present Office Action”.  Whether a rejection exists previously is irrelevant.  For example, Applicant has omitted the relationship between vent opening and the other elements of Applicant’s device.  For example, Applicant includes that the vent opening is integrated with the drinking straw opening in claim 3, but Applicant fails to include the above in claims 2, 34.  Further, Applicant state “Nowhere does the specification explain that there is an “essential” relationship “between the locking mechanism and other elements of applicant’s device”.  Applicant misconstrues Applicant’s requirement. Applicant has omitted the relationship between locking mechanism and the other elements of Applicant’s device.  Applicant has failed to make clear for 
Applicant states that Applicant does not understand a product-by-process interpretation.  The Office already provided: “Claims being treated as product-by-process limitations (such as to vacuum sealed) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).”  Therefore, any instance of vacuum sealed or other related process is treated in the above manner.
Applicant then states that the primary reference of McMullin does not disclose the claim limitation of “a rim on the periphery of the lid having a raised edge around the entire periphery of the lid”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As already provided in the rejection to Applicant, McMullin discloses a rim on a periphery of the lid having a raised edge around the periphery of the lid (rim portion of 14 such as shown in fig 5, 6 with raised edge capable of performing function in the claims; on a periphery such as edge of 14 shown in fig 5, 6).  The Office notes that it appears Applicant has failed to see that the above does not include the word “entire”.  Further, McMullin is modified by a secondary reference for the above feature.  As already provided in the rejection previously, With respect to the entire periphery of the lid as well as lock engaging a tab, Bodum discloses a rim with raised edge on entire periphery of the lid (as in fig 1, 2 with rim that engages pivoting cover; also discloses locking mechanism such as portion 
Applicant then states “McMullin does not disclose a removable drinking straw as claimed. Indeed, McMullin is directed to an entirely different design since the “straw” of McMullin is permanently affixed to the device. Making the straw of McMullin removable would destroy the McMullin design by creating an opening in McMullin’s lid that would allow liquid to escape, thereby defeating McMullin’s purpose of keeping its straw permanently affixed (so that it can be rotated to seal off the second opening). Moreover, the straw member 26 mentioned in McMullin as being removably attached is not “a removable drinking straw sized and configured to allow a user to drink from the removable drinking straw” as claimed.”  Applicant appears to have not considered the prior rejection as whole.  For .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify McMullin in view of Bodum (by providing a raised edge around periphery of the lid while also providing the above locks/tab, shape of container) in order to enhance the access to the contents of the device while ensuring the device remains stowed in desired positions such as to secure the contents therein or enhance the pouring action, as well as to provide a gripping function.  The Office further notes that it is well known in the art that a rim with the raised edge around the entire periphery of Bodum permits the user to have a larger as well sloped and gradual surface that permits a more desired flow into the users mouth as well as a cavity from which liquid can be collected in case of unintentional escape.  The above is a clear improvement of McMullin .
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the above rejections must be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735